DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed August 12, 2021 has been entered. Claims 1-11 and 26-37 remain pending in the application.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-11 and 26-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Negroni (US 2004/0127814 A1) (hereinafter – Negroni) in view of Fotjik (US 2012/0239008 A1) (hereinafter – Fotjik).
Regarding claim 1, Negroni discloses A cannula-stylet assembly, comprising (Abstract):
a cannula having a first length and including a piercing element at a distal end of the cannula and a hub at the proximal end of the cannula (Para. [0030], “access cannula 34” and “support end 26”, “Although the open end 38 is defined by a toothed cutting edge, any suitable cutting edge may be utilized.” Cannula has a first length)
and a stylet including a piercing element at a distal end of the stylet and a hub at a proximal end of the stylet (Para. [0031], “stylet 40” and “cap 42” and para. [0034], “sharp point 58.”),
the piercing element of the stylet insertable into the gripping device (Para. [0031], “As is shown in FIGS. 2 through 4, the stylet 40 is selectively inserted into the passageway 24 and through the access cannula 34 and then used to advance the access cannula 34 into a mass of bone 44 to establish a biopsy harvest site in the bone marrow.” And “The cap 42 has opposed fingers 48 that selectively engage the male luer threads 32 of the cannula handle 22 for guiding the cap 42 into proper alignment within the recess 30.” Wherein cannula handle 22 is a gripping device),
the hub of the stylet securable to a proximal side of the gripping device (Para. [0031], “As is shown in FIGS. 2 through 4, the stylet 40 is selectively inserted into the passageway 24 and through the access cannula 34 and then used to advance the access cannula 34 into a mass of bone 44 to establish a biopsy harvest site in the bone marrow.” And “The cap 42 has opposed fingers 48 that selectively engage the male luer threads 32 of the cannula handle 22 for guiding the cap 42 into proper alignment within the recess 30.”),
the stylet having a second length (stylet has a second length),
the second length being at least as long as a combined length of an assembly including the cannula and the gripping device (Para. [0034], “The stylet 40 extends to a distal tip 56 that terminates in a sharp point 58. The style 40 is inserted through the passageway 24 of the access cannula 34 until the tip 56 extends through the open end 38. This permits the tip 56 to be introduced into the mass of bone 44 and utilized to advance the stylet 40 and access cannula 34 into the mass 44 to establish the harvest site 46.” Thus stylet is longer than the cannula and gripping device),
Negroni fails to disclose that couples to and uncouples from a distal side of a gripping device;
the hub of the cannula and the hub of the stylet having configurations that enable one of the cannula and the stylet to rotate while another of the cannula and the stylet remains rotationally stationary relative to the gripping device.
However, in the same field of endeavor, Fotjik teaches that couples to and uncouples from a distal side of a gripping device (Para. [0054], “In addition to being configured to receive an elongated medical instrument 200 (FIG. 15), some embodiments of distal retention elements 60 may be configured to lock onto, grasp, or otherwise engage, or at least partially engage, the elongated medical instrument 200.”);
the hub of the cannula and the hub of the stylet having configurations that enable one of the cannula and the stylet to rotate while another of the cannula and the stylet remains rotationally stationary relative to the gripping device (Para. [0090], “During rotation of the rotatable element 40, one or both of the distal retention element 60 and the proximal retention element 70 to rotate relative to the housing 20, which rotation may also cause the elongated medical instrument 200 to spin relative to the housing 20 of the rooter 10. If the rooter 10 is held stationary, or at least substantially stationary, movement of the manual trigger 100 of the actuator 90 of the rooter 10 may cause the elongated medical instrument 200 to rotate or spin relative to a subject's body.” One of the distal ends or proximal ends can rotate independent of the other one, or together.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical piercing system as taught by Negroni to include a stationary and a rotatable element as taught by Fotjik in order to enable or effect medical procedures (Para. [0093], “In various embodiments, a rooter 10 of the present invention may be used to enable or effect a variety of medical procedures. Without limiting the scope of the present invention, medical procedures in which a rooter may be useful include imaging, drug delivery, feeding, stimulation, recording, pacing, temperature sensing, tissue resection, and implant delivery.”).
Regarding claim 2, Negroni and Fotjik teach The cannula-stylet assembly of claim 1, Negroni further discloses wherein the second length is at least as long as a length of an assembly including the cannula and a rooter to which the cannula is coupled (As shown in FIG. 14, inner cannula 66 can be interpreted as a stylet and is longer than the entire assembly).
Regarding claim 3, Negroni and Fotjik teach The cannula-stylet assembly of claim 1, Negroni further discloses wherein a distal end of the cannula is tapered (Para. [0030], “Although the open end 38 is defined by a toothed cutting edge, any suitable cutting edge may be utilized.”).
Regarding claim 4, Negroni and Fotjik teach The cannula-stylet assembly of claim 1, Negroni further discloses wherein a distal end of the cannula is beveled (Para. [0035], “Although the distal tip of the stylet 40 may have any configuration suitable for piercing the cortex 60 of the bone 44, the distal tip 56 shown in FIG. 4 includes four beveled facets 62 which converge to define the point 58. The facets 62 cooperate with the point 58 to bore through the bone 44 in response to rotation of the stylet 40 within the access cannula 34.”).
Regarding claim 5, Negroni and Fotjik teach The cannula-stylet assembly of claim 1, Negroni further discloses wherein the hub of the stylet is located at a proximal end of the stylet and couples the stylet to a proximal coupling component on the proximal side of the gripping device (Para. [0031], “As is shown in FIGS. 2 through 4, the stylet 40 is selectively inserted into the passageway 24 and through the access cannula 34 and then used to advance the access cannula 34 into a mass of bone 44 to establish a biopsy harvest site in the bone marrow.” And “The cap 42 has opposed fingers 48 that selectively engage the male luer threads 32 of the cannula handle 22 for guiding the cap 42 into proper alignment within the recess 30.”).
Regarding claim 6, Negroni discloses A medical piercing system, comprising (Abstract):
a gripping device comprising a hand-held, manually operable rooter (Para. [0041], “A tool handle 94 is connected to the proximal end 68 of the inner cannula 66.”)
a cannula (Para. [0030], “access cannula 34” and “support end 26”, “Although the open end 38 is defined by a toothed cutting edge, any suitable cutting edge may be utilized.” Cannula has a first length);
and a stylet (Para. [0031], “stylet 40” and “cap 42” and para. [0034], “sharp point 58.”), 
Negroni fails to disclose with a drive shaft rotatable relative to a remainder of the hand-held, manually operable rooter and having an axis of rotation extending through a length of the drive shaft;
one of the cannula and the stylet coupled to the drive shaft of the hand-held, manually operable rooter 
to rotate the one of the cannula or the stylet while another of the cannula and the stylet remains rotationally stationary relative to the gripping device.
However, in the same field of endeavor, Fotjik teaches with a drive shaft rotatable relative to a remainder of the hand-held, manually operable rooter and having an axis of rotation extending through a length of the drive shaft (Abstract, “A rooter includes a rotatable element, an actuator for causing the rotatable element to rotate, and a coupling feature for rotatably coupling an elongated medical instrument to the rotatable element. The rotatable element may be at least partially contained within the interior of a housing or another element that remains substantially stationary as the actuator causes the rotatable element to rotate. The rooter may be used with a variety of elongated medical instruments, such as needles, drill bits, trocars, wires, catheters, tubes, and other elongated instruments that are used to enable or effect medical procedures within the body of a subject.”);
one of the cannula and the stylet coupled to the drive shaft of the hand-held, manually operable rooter (Para. [0089], “A distal end 204 of the elongated medical instrument 200 may be introduced into a body of a subject at a desired location. In some embodiments, the distal end 204 may be inserted into the subject's body before the elongated medical instrument 200 is assembled with the rooter 10. In other embodiments, the rooter 10 may be assembled with an elongated medical instrument 200 that has already been introduced, or at least partially introduced, into the subject's body.”)
to rotate the one of the cannula or the stylet while another of the cannula and the stylet remains rotationally stationary relative to the gripping device (Para. [0090], “During rotation of the rotatable element 40, one or both of the distal retention element 60 and the proximal retention element 70 to rotate relative to the housing 20, which rotation may also cause the elongated medical .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical piercing system as taught by Negroni to include a drive shaft as taught by Fotjik in order to decrease movement of the device (Para. [0091], “Conversely, hammering movement of an elongate medical instrument 200 may be effected with our without rotation or oscillation of the elongated medical instrument.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical piercing system as taught by Negroni to include a coupling element as taught by Fotjik in order to in order to couple the rooter with multiple different instruments (Para. [0086], “Non-limiting examples of elongated medical instruments 200 that may be used with a rooter of the present invention include catheters, wires (e.g., guide wires, etc.), needles, drill bits, trocars, and other elongated elements that may be used to enable or effect medical procedures within the body of a subject. Depending upon their intended or desired use, these elongated medical instruments may be configured with a variety of tips or distal elements, or with accessories such as balloons, brushes, stents, electrodes, sensors, cutting elements, optics, or wiring.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical piercing system as taught by Negroni to include a stationary and a rotatable element as taught by Fotjik in order to enable or effect medical procedures (Para. [0093], “In various embodiments, a rooter 10 of the present invention may be used to enable or effect a variety of medical procedures. Without limiting the scope of the present invention, medical 
Regarding claim 7, Negroni and Fotjik teach The medical piercing system of claim 6, Negroni further discloses wherein the stylet extends through a length of the drive shaft of the hand-held, manually operable rooter and through an entire length of a lumen of the cannula (Para. [0034], “The stylet 40 extends to a distal tip 56 that terminates in a sharp point 58. The style 40 is inserted through the passageway 24 of the access cannula 34 until the tip 56 extends through the open end 38. This permits the tip 56 to be introduced into the mass of bone 44 and utilized to advance the stylet 40 and access cannula 34 into the mass 44 to establish the harvest site 46.” Thus stylet is longer than the cannula and gripping device),
the cannula coupled to a distal end of the hand-held, manually operable rooter (Para. [0041], “A tool handle 94 is connected to the proximal end 68 of the inner cannula 66.”),
the stylet coupled to a proximal end of the hand-held, manually operable rooter (Para. [0031], “As is shown in FIGS. 2 through 4, the stylet 40 is selectively inserted into the passageway 24 and through the access cannula 34 and then used to advance the access cannula 34 into a mass of bone 44 to establish a biopsy harvest site in the bone marrow.” And “The cap 42 has opposed fingers 48 that selectively engage the male luer threads 32 of the cannula handle 22 for guiding the cap 42 into proper alignment within the recess 30.”).
Regarding claim 8, Negroni and Fotjik teach The medical piercing system of claim 7, Negroni fails to disclose wherein the cannula is coupled to a distal end of the drive shaft of the hand-held, manually operable rooter in a manner that enables rotation of the cannula during operation of the hand-held, manually operable rooter.
However, in the same field of endeavor, Fotjik teaches wherein the cannula is coupled to a distal end of the drive shaft of the hand-held, manually operable rooter in a manner that enables rotation of the cannula during operation of the hand-held, manually operable rooter (Para. [0089], “A distal end 204 of the elongated medical instrument 200 may be introduced into a body of a subject at a desired location. In some embodiments, the distal end 204 may be inserted into the subject's body before the elongated medical instrument 200 is assembled with the rooter 10. In other embodiments, the rooter 10 may be assembled with an elongated medical instrument 200 that has already been introduced, or at least partially introduced, into the subject's body.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical piercing system as taught by Negroni to include a drive shaft as taught by Fotjik in order to decrease movement of the device (Para. [0091], “Conversely, hammering movement of an elongate medical instrument 200 may be effected with our without rotation or oscillation of the elongated medical instrument.”).
Regarding claim 9, Negroni and Fotjik teach The medical piercing system of claim 7, Negroni further discloses wherein the stylet is coupled to a proximal end of the drive shaft of the hand-held, manually operable rooter in a manner that enables rotation of the stylet during operation of the hand-held, manually operable rooter (Para. [0031], “As is shown in FIGS. 2 through 4, the stylet 40 is selectively inserted into the passageway 24 and through the access cannula 34 and then used to advance the access cannula 34 into a mass of bone 44 to establish a biopsy harvest site in the bone marrow.” And “The cap 42 has opposed fingers 48 that selectively engage the male luer threads 32 of the cannula handle 22 for guiding the cap 42 into proper alignment within the recess 30.”).
Regarding claim 10, Negroni and Fotjik teach The medical piercing system of claim 9, Negroni fails to disclose wherein: the cannula is coupled to the distal end of the hand-held, manually operable rooter in a manner that enables it to remain rotationally stationary relative to the hand-held, manually operable rooter as the drive shaft of the hand-held, manually operable rooter rotates;
and the stylet is capable of rotating within the lumen of the cannula as the drive shaft of the hand-held, manually operable rooter rotates.
However, in the same field of endeavor, Fotjik teaches wherein: the cannula is coupled to the distal end of the hand-held, manually operable rooter in a manner that enables it to remain rotationally stationary relative to the hand-held, manually operable rooter as the drive shaft of the hand-held, manually operable rooter rotates (Para. [0089], “A distal end 204 of the elongated medical instrument 200 may be introduced into a body of a subject at a desired location. In some embodiments, the distal end 204 may be inserted into the subject's body before the elongated medical instrument 200 is assembled with the rooter 10. In other embodiments, the rooter 10 may be assembled with an elongated medical instrument 200 that has already been introduced, or at least partially introduced, into the subject's body.”);
and the stylet is capable of rotating within the lumen of the cannula as the drive shaft of the hand-held, manually operable rooter rotates (Para. [0090], “Rotation of the elongated medical instrument 200 (e.g., about its longitudinal axis 201, etc.) may be effected by causing the rotatable element 40, as well as the distal retention element 60 and/or the proximal retention element 70, to rotate (e.g., about longitudinal axis 41, etc.).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical piercing system as taught by Negroni to include a drive shaft as taught by Fotjik in order to decrease movement of the device (Para. [0091], “Conversely, hammering movement of an elongate medical instrument 200 may be effected with our without rotation or oscillation of the elongated medical instrument.”).
Regarding claim 11, Negroni and Fotjik teach The medical piercing system of claim 7, Negroni further discloses wherein the stylet is removable from the lumen of the cannula and the drive shaft of the hand-held, manually operable rooter while the hand-held, manually operable rooter is coupled to the cannula (Para. [0031], “As is shown in FIGS. 2 through 4, the stylet 40 is selectively inserted into the passageway 24 and through the access cannula 34 and then used to advance the access cannula 34 into a mass of bone 44 to establish a biopsy harvest site in the bone marrow.” And “The cap 42 has opposed fingers 48 that selectively engage the male luer threads 32 of the cannula handle 22 for guiding the cap 42 into proper alignment within the recess 30.”).
Regarding claim 26, Negroni and Fotjik teach The medical piercing system of claim 6, Negroni further discloses the stylet includes a stylet hub that couples to a proximal side of the drive shaft (Para. [0031], “As is shown in FIGS. 2 through 4, the stylet 40 is selectively inserted into the passageway 24 and through the access cannula 34 and then used to advance the access cannula 34 into a mass of bone 44 to establish a biopsy harvest site in the bone marrow.” And “The cap 42 has opposed fingers 48 that selectively engage the male luer threads 32 of the cannula handle 22 for guiding the cap 42 into proper alignment within the recess 30.”);
and the cannula includes a cannula hub that couples to a distal side of the drive shaft (Para. [0041], “A tool handle 94 is connected to the proximal end 68 of the inner cannula 66.”).
Negroni fails to disclose wherein: the drive shaft extends through a length of the hand-held, manually operable rooter;
However, in the same field of endeavor, Fotjik teaches wherein: the drive shaft extends through a length of the hand-held, manually operable rooter (Para. [0089], “A distal end 204 of the elongated medical instrument 200 may be introduced into a body of a subject at a desired location. In some embodiments, the distal end 204 may be inserted into the subject's body before the elongated medical instrument 200 is assembled with the rooter 10. In other embodiments, the rooter 10 may be assembled with an elongated medical instrument 200 that has already been introduced, or at least partially introduced, into the subject's body.”);

Regarding claim 27, Negroni and Fotjik teach The medical piercing system of claim 6, Negroni further discloses wherein: the stylet includes a stylet hub with a proximal side that couples to a distal side of the drive shaft of the hand-held, manually operable rooter (Para. [0031], “As is shown in FIGS. 2 through 4, the stylet 40 is selectively inserted into the passageway 24 and through the access cannula 34 and then used to advance the access cannula 34 into a mass of bone 44 to establish a biopsy harvest site in the bone marrow.” And “The cap 42 has opposed fingers 48 that selectively engage the male luer threads 32 of the cannula handle 22 for guiding the cap 42 into proper alignment within the recess 30.”);
and the cannula includes a cannula hub that couples to a distal side of the stylet hub (Para. [0041], “A tool handle 94 is connected to the proximal end 68 of the inner cannula 66.”).
Regarding claim 28, Negroni and Fotjik teach The medical piercing system of claim 27, Negroni further discloses wherein the stylet hub includes a female coupler that receives a complementary shaped male coupler on a distal end of the drive shaft (Para. [0033], “The cannula handle 22 and the cap 42 also present a coacting tongue and groove connection 50 for maintaining the cap 42 and stylet 40 in a stationary position relative to the access cannula 34 and cannula handle 22.”).
Regarding claim 29, Negroni discloses A medical piercing system, comprising (Abstract):
a gripping device comprising a hand-held, manually operable rooter (Para. [0041], “A tool handle 94 is connected to the proximal end 68 of the inner cannula 66.”)
a cannula with a cannula hub at a proximal end of the cannula (Para. [0041], “A tool handle 94 is connected to the proximal end 68 of the inner cannula 66.”)
and a stylet with a stylet hub at a proximal end of the stylet (Para. [0031], “As is shown in FIGS. 2 through 4, the stylet 40 is selectively inserted into the passageway 24 and through the access cannula 34 and then used to advance the access cannula 34 into a mass of bone 44 to establish a biopsy harvest site in the bone marrow.” And “The cap 42 has opposed fingers 48 that selectively engage the male luer threads 32 of the cannula handle 22 for guiding the cap 42 into proper alignment within the recess 30.”)
that couples to and uncouples from a proximal side of the hand-held, manually operable rooter (FIG. 6),
Negroni fails to disclose including a drive shaft extending along a length of the hand-held, manually operable rooter and a conduit extending through a length of the drive shaft,
the drive shaft rotatable relative to a remainder of the hand-held, manually operable rooter and having an axis of rotation extending through a length of the drive shaft;
that couples to and uncouples from a distal side of the hand-held, manually operable rooter;
the cannula hub, the gripping device, and the stylet hub having configurations that enable one of the cannula and the stylet to rotate while another of the cannula and the stylet remains rotationally stationary relative to the gripping device.
However, in the same field of endeavor, Fotjik teaches including a drive shaft extending along a length of the hand-held, manually operable rooter and a conduit extending through a length of the drive shaft (Abstract, “A rooter includes a rotatable element, an actuator for causing the rotatable element to rotate, and a coupling feature for rotatably coupling an elongated medical instrument to the rotatable element. The rotatable element may be at least partially contained within the interior of a housing or another element that remains substantially stationary as the actuator causes the rotatable element to rotate. The rooter may be used with a variety of elongated medical instruments, such as needles, drill bits, trocars, wires, catheters, tubes, and other elongated instruments that are used to enable or effect medical procedures within the body of a subject.”),
the drive shaft rotatable relative to a remainder of the hand-held, manually operable rooter and having an axis of rotation extending through a length of the drive shaft (Para. [0089], “A distal end 204 of the elongated medical instrument 200 may be introduced into a body of a subject at a desired location. In some embodiments, the distal end 204 may be inserted into the subject's body before the elongated medical instrument 200 is assembled with the rooter 10. In other embodiments, the rooter 10 may be assembled with an elongated medical instrument 200 that has already been introduced, or at least partially introduced, into the subject's body.”);
that couples to and uncouples from a distal side of the hand-held, manually operable rooter (Para. [0054], “In addition to being configured to receive an elongated medical instrument 200 (FIG. 15), some embodiments of distal retention elements 60 may be configured to lock onto, grasp, or otherwise engage, or at least partially engage, the elongated medical instrument 200.”);
the cannula hub, the gripping device, and the stylet hub having configurations that enable one of the cannula and the stylet to rotate while another of the cannula and the stylet remains rotationally stationary relative to the gripping device (Para. [0090], “During rotation of the rotatable element 40, one or both of the distal retention element 60 and the proximal retention element 70 to rotate relative to the housing 20, which rotation may also cause the elongated medical instrument 200 to spin relative to the housing 20 of the rooter 10. If the rooter 10 is held stationary, or at least substantially stationary, movement of the manual trigger 100 of the actuator 90 of the rooter 10 may cause the elongated medical instrument 200 to rotate or spin relative to a subject's body.” One of the distal ends or proximal ends can rotate independent of the other one, or together.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical piercing system as taught by Negroni to include a drive shaft as taught by Fotjik in order to decrease movement of the device (Para. [0091], “Conversely, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical piercing system as taught by Negroni to include a coupling element as taught by Fotjik in order to in order to couple the rooter with multiple different instruments (Para. [0086], “Non-limiting examples of elongated medical instruments 200 that may be used with a rooter of the present invention include catheters, wires (e.g., guide wires, etc.), needles, drill bits, trocars, and other elongated elements that may be used to enable or effect medical procedures within the body of a subject. Depending upon their intended or desired use, these elongated medical instruments may be configured with a variety of tips or distal elements, or with accessories such as balloons, brushes, stents, electrodes, sensors, cutting elements, optics, or wiring.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical piercing system as taught by Negroni to include a stationary and a rotatable element as taught by Fotjik in order to enable or effect medical procedures (Para. [0093], “In various embodiments, a rooter 10 of the present invention may be used to enable or effect a variety of medical procedures. Without limiting the scope of the present invention, medical procedures in which a rooter may be useful include imaging, drug delivery, feeding, stimulation, recording, pacing, temperature sensing, tissue resection, and implant delivery.”).
Regarding claim 30, Negroni and Fotjik teach The medical piercing system of claim 29, Negroni further discloses wherein the stylet extends through the length of the drive shaft and through an entire length of a lumen of the cannula (Para. [0031], “As is shown in FIGS. 2 through 4, the stylet 40 is selectively inserted into the passageway 24 and through the access cannula 34 and then used to advance the access cannula 34 into a mass of bone 44 to establish a biopsy harvest site in the bone .
Regarding claim 31, Negroni and Fotjik teach The medical piercing system of claim 29, Negroni fails to disclose wherein the cannula hub is coupled to a distal side of the drive shaft of the hand-held, manually operable rooter in a manner causes the cannula to rotate during operation of the hand-held, manually operable rooter.
However, in the same field of endeavor, Fotjik teaches wherein the cannula hub is coupled to a distal side of the drive shaft of the hand-held, manually operable rooter in a manner causes the cannula to rotate during operation of the hand-held, manually operable rooter (Para. [0089], “A distal end 204 of the elongated medical instrument 200 may be introduced into a body of a subject at a desired location. In some embodiments, the distal end 204 may be inserted into the subject's body before the elongated medical instrument 200 is assembled with the rooter 10. In other embodiments, the rooter 10 may be assembled with an elongated medical instrument 200 that has already been introduced, or at least partially introduced, into the subject's body.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical piercing system as taught by Negroni to include a drive shaft as taught by Fotjik in order to decrease movement of the device (Para. [0091], “Conversely, hammering movement of an elongate medical instrument 200 may be effected with our without rotation or oscillation of the elongated medical instrument.”).
Regarding claim 32, Negroni and Fotjik teach The medical piercing system of claim 29, Negroni fails to disclose wherein the stylet hub is coupled to a proximal side of the drive shaft of the hand-held, manually operable rooter a manner that causes the stylet to rotate during operation of the hand-held, manually operable rooter.
wherein the stylet hub is coupled to a proximal side of the drive shaft of the hand-held, manually operable rooter a manner that causes the stylet to rotate during operation of the hand-held, manually operable rooter (Para. [0089], “A distal end 204 of the elongated medical instrument 200 may be introduced into a body of a subject at a desired location. In some embodiments, the distal end 204 may be inserted into the subject's body before the elongated medical instrument 200 is assembled with the rooter 10. In other embodiments, the rooter 10 may be assembled with an elongated medical instrument 200 that has already been introduced, or at least partially introduced, into the subject's body.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical piercing system as taught by Negroni to include a drive shaft as taught by Fotjik in order to decrease movement of the device (Para. [0091], “Conversely, hammering movement of an elongate medical instrument 200 may be effected with our without rotation or oscillation of the elongated medical instrument.”).
Regarding claim 33, Negroni and Fotjik teach The medical piercing system of claim 32, Negroni fails to disclose wherein: the cannula hub is coupled to the distal side of the hand-held, manually operable rooter in a manner that causes the cannula to remain rotationally stationary relative to the hand-held, manually operable rooter as the drive shaft of the hand-held, manually operable rooter rotates;
and the stylet is capable of rotating within the lumen of the cannula as the drive shaft of the hand-held, manually operable rooter rotates.
However, in the same field of endeavor, Fotjik teaches wherein: the cannula hub is coupled to the distal side of the hand-held, manually operable rooter in a manner that causes the cannula to remain rotationally stationary relative to the hand-held, manually operable rooter as the drive shaft of the hand-held, manually operable rooter rotates (Para. [0089], “A distal end 204 of the elongated ;
and the stylet is capable of rotating within the lumen of the cannula as the drive shaft of the hand-held, manually operable rooter rotates (Para. [0089], “A distal end 204 of the elongated medical instrument 200 may be introduced into a body of a subject at a desired location. In some embodiments, the distal end 204 may be inserted into the subject's body before the elongated medical instrument 200 is assembled with the rooter 10. In other embodiments, the rooter 10 may be assembled with an elongated medical instrument 200 that has already been introduced, or at least partially introduced, into the subject's body.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical piercing system as taught by Negroni to include a drive shaft as taught by Fotjik in order to decrease movement of the device (Para. [0091], “Conversely, hammering movement of an elongate medical instrument 200 may be effected with our without rotation or oscillation of the elongated medical instrument.”).
Regarding claim 34, Negroni and Fotjik teach The medical piercing system of claim 29, Negroni further discloses wherein the stylet is removable from the lumen of the cannula and the conduit extending through the length of the drive shaft of the hand-held, manually operable rooter while the hand-held, manually operable rooter is coupled to the cannula (Para. [0031], “As is shown in FIGS. 2 through 4, the stylet 40 is selectively inserted into the passageway 24 and through the access cannula 34 and then used to advance the access cannula 34 into a mass of bone 44 to establish a biopsy harvest site .
Regarding claim 35, Negroni discloses A medical piercing system, comprising (Abstract):
a gripping device comprising a hand-held, manually operable rooter (Para. [0041], “A tool handle 94 is connected to the proximal end 68 of the inner cannula 66.”) 
a stylet with a stylet hub at a proximal end of the stylet, the stylet hub having a proximal side that couples to a distal side of the drive shaft of the hand-held, manually operable rooter (Para. [0031], “As is shown in FIGS. 2 through 4, the stylet 40 is selectively inserted into the passageway 24 and through the access cannula 34 and then used to advance the access cannula 34 into a mass of bone 44 to establish a biopsy harvest site in the bone marrow.” And “The cap 42 has opposed fingers 48 that selectively engage the male luer threads 32 of the cannula handle 22 for guiding the cap 42 into proper alignment within the recess 30.”);
and a cannula with a cannula hub at a proximal end of the cannula, the cannula hub having a distal side that couples to a proximal side of the stylet hub (Para. [0041], “A tool handle 94 is connected to the proximal end 68 of the inner cannula 66.”),
Negroni fails to disclose including a drive shaft extending along a length of the hand-held, manually operable rooter; 
the cannula hub, the gripping device, and the stylet hub having configurations that enable one of the cannula and the stylet to rotate while another of the cannula and the stylet remains rotationally stationary relative to the gripping device.
However, in the same field of endeavor, Fotjik teaches including a drive shaft extending along a length of the hand-held, manually operable rooter (Abstract, “A rooter includes a rotatable element, an actuator for causing the rotatable element to rotate, and a coupling feature for rotatably coupling an elongated medical instrument to the rotatable element. The rotatable element may be at least partially ; 
the cannula hub, the gripping device, and the stylet hub having configurations that enable one of the cannula and the stylet to rotate while another of the cannula and the stylet remains rotationally stationary relative to the gripping device (Para. [0090], “During rotation of the rotatable element 40, one or both of the distal retention element 60 and the proximal retention element 70 to rotate relative to the housing 20, which rotation may also cause the elongated medical instrument 200 to spin relative to the housing 20 of the rooter 10. If the rooter 10 is held stationary, or at least substantially stationary, movement of the manual trigger 100 of the actuator 90 of the rooter 10 may cause the elongated medical instrument 200 to rotate or spin relative to a subject's body.” One of the distal ends or proximal ends can rotate independent of the other one, or together.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical piercing system as taught by Negroni to include a drive shaft as taught by Fotjik in order to decrease movement of the device (Para. [0091], “Conversely, hammering movement of an elongate medical instrument 200 may be effected with our without rotation or oscillation of the elongated medical instrument.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical piercing system as taught by Negroni to include a stationary and a rotatable element as taught by Fotjik in order to enable or effect medical procedures (Para. [0093], “In various embodiments, a rooter 10 of the present invention may be used to enable or effect a variety of medical procedures. Without limiting the scope of the present invention, medical 
Regarding claim 36, Negroni and Fotjik teach The medical piercing system of claim 35, Negroni further discloses wherein the proximal side of the stylet hub includes a female coupler that receives a complementary shaped male coupler on a distal end of the drive shaft (Para. [0033], “The cannula handle 22 and the cap 42 also present a coacting tongue and groove connection 50 for maintaining the cap 42 and stylet 40 in a stationary position relative to the access cannula 34 and cannula handle 22.”).
Regarding claim 37, Negroni and Fotjik teach The medical piercing system of claim 35, Negroni fails to disclose wherein the cannula hub couples to the proximal side of the stylet hub in a manner that enables the cannula to rotate with the stylet and the drive shaft of the hand-held manually operable rooter during operation of the hand-held manually operable rooter.
However, in the same field of endeavor, Fotjik teaches wherein the cannula hub couples to the proximal side of the stylet hub in a manner that enables the cannula to rotate with the stylet and the drive shaft of the hand-held manually operable rooter during operation of the hand-held manually operable rooter (Para. [0089], “A distal end 204 of the elongated medical instrument 200 may be introduced into a body of a subject at a desired location. In some embodiments, the distal end 204 may be inserted into the subject's body before the elongated medical instrument 200 is assembled with the rooter 10. In other embodiments, the rooter 10 may be assembled with an elongated medical instrument 200 that has already been introduced, or at least partially introduced, into the subject's body.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical piercing system as taught by Negroni to include a drive shaft as taught by Fotjik in order to decrease movement of the device (Para. [0091], “Conversely, .

Response to Arguments
Applicant's arguments filed August 12, 2021 have been fully considered but they are not persuasive. 
With respect to the arguments regarding Negroni and Fotjik failing to teach a cannula and a stylet, wherein one of the cannula or stylet remains stationary while the other rotates, are unpersuasive. Fotjik teaches that the proximal and distal hubs of the device are capable of rotating independently. Fotjik also teaches that the gripping device is meant to be attached to many different medical devices such as catheters, tubes and other devices that need to be manipulated for assistance in medical procedures. Thus, it is not unreasonable to say that a cannula/stylet system could be attached to the gripping device (or rooter). It is also an object of Fotjik to teach that this type of gripping device minimalizes unwanted movement of the medical instruments it is attached to. Thus the cannula/stylet assembly of Negroni would benefit from many teachings of Fotjik. The arguments regarding the handle or gripping device of Negroni would teach away or not be able to combine with Fotjik are unpersuasive, since those are the elements being replaced by the teachings of Fotjik, for stability and effecting multiple medical procedures. Basically, adding a drive shaft, rooter type assembly of Fotjik to the cannula/stylet device of Negroni has many benefits that are apparent in the Fotjik reference, see at least the rejections above. It is also argued that the hubs of Negroni would not be able to attach to Fotjik, however, Fotjik also teaches coupling means specifically reciting that the coupling means are meant to be for multiple different medical instruments, and it is not out of the skill of a person having ordinary skill in the art to slightly alter the coupling means of the devices in order to work. Fotjik itself teaches every element of the claim but for the cannula and stylet, the combination of the references would .

Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851. The examiner can normally be reached M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        


/DEVIN B HENSON/Primary Examiner, Art Unit 3791